Citation Nr: 0916677	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine 
degenerative disc disease (DDD) 

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spine DDD.  

4.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 filing received in June 2007, the Veteran 
requested a Travel Board hearing.  Accordingly, the case must 
be returned to the RO to schedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should schedule the Veteran 
for a Travel Board hearing in accordance 
with applicable procedures.  After a 
hearing is conducted, or if the Veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.  If he wants 
to withdraw the request, he should do so 
in writing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




